DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they are not in compliance with 37 CFR 1.84(l) and (m), as the use of shading is not useful for understanding and reduces legibility and reproduction characteristics.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the phrase "of the type" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 1 recites “a portion of tube or sub-pump tube” in the alternative and then proceeds to recite just “said sub-pump tube.” It appears the “portion of tube” and “sub-pump tube” are different names for the same element and not different, optional elements in the claim. Appropriate correction is requested.
	Claim 1 recites “for the moving of the fluid in its inner.” This is unclear and appears to be referring to an inner portion of the tube. Appropriate correction is requested.
Claim 1 recites “of the type comprising a stator” in line 1, “the stator” in lines 5-6, which suggests that the first recitation was intended to be a positive recitation, and “a stator” in line 7, which suggests a first positive recitation. It is interpreted that there is only one stator recited, in which case the limitation “a stator” in line 7 should be amended to read “the stator” and the first recitation of a stator in line 1 is considered to be a positive recitation of the element.

Claim 3 recites “driving means” when they have already been positively recited in claim 1. The claims are interpreted as having a single driving means, the driving means of claim 3 being the same as that of claim 1.
Claim 3 recites the “rotatable platform” is “idle relating to the base and to the stator.” The term “idle” is unclear in this context, as it is unclear how the element is rotatable and idle. It is interpreted to mean that the platform rotates independently of the base and stator, and is idle when not rotating.
Claim 8 recites the limitation "the shaft of the pressor element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 8 does not depend on claim 7, which recites that limitation. For purposes of examination, claim 8 is interpreted as dependent on claim 7.
In claim 9, line 2, there should be an article “a” before the term “body (20).”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter, US 2014/0271273.

In regard to claim 1,
Carpenter discloses a peristaltic pump comprising a stator (casing 270) that supports a portion of tube 130 or sub-pump tube through which a fluid to be pumped passes and a pressor element (armature 150 with rollers 110a-c, see fig. 1) to exert a pressure on said tube 130 to determine a cyclic constriction of the latter for the moving of the fluid in its interior, the pump 100 characterized in that it comprises: a support base (collar 229) provided with first locking means (see fig. 2A and para. [0038]) for a body defining the stator 3; the stator 3 consisting of a hollow body provided with an internal groove 140 which extends for over 360 degrees and which accommodates said sub-pump tube 130, keeping it exposed to the inside of the same stator, and provided with second locking means (30) complementarily shaped with respect to said first locking means (see again, para. [0038]) to allow the fixing of said stator 270 on said base 229; a single pressor element (armature 150) provided with driving means (motor 225) for the rotation around its own axis apt to move it along a circular path when it is in contact with said sub-pump tube 130; and in that the value of the compression of the tube 130 is different along the trajectory followed by said pressor element 150 so as to determine the gradual compression, the total occlusion and the gradual relaxation and to allow the peristaltic action on the same tube 130.



In regard to claim 2,  
The locking means are self-centering, able to correctly position the stator 270 with respect to the base 229 following the placement of the stator on the basis and to subsequent rotation of the one relative to the other. See para. [0038].

In regard to claim 3,
The driving means (motor 225) is kinematically connected to said pressor element 150 so as to make it rotate around its axis (x), said pressor element 150 being disposed on a rotatable platform (flange 152) that may be idle relating to the base 229 and to the stator 270. 

In regard to claim 4,
The pressor element 150 is generally cylindrical and the groove 140 forms a helix with a constant pitch. 

In regard to claim 10,
Rotation of the pressor 150 which is in contact with the sub-pump tube 230 causes a rolling of the same pressor along the sub-pump tube 230.

In regard to claim 11, 
Said groove 140 which houses said sub-pump tube 130 has a variable diameter helical path. 


In regard to claim 12,
Successive portions of the sub-pump tube 130 housed in said groove140 are spaced apart by a value which corresponds to at least the extension of the tube when it is squeezed (see fig. 1B). 

In regard to claim 13,
Carpenter discloses a method for the realization of a peristaltic pump of the type comprising a stator 270 that supports a portion of tube or sub-pump tube 130 through which a fluid to be pumped passes and a pressor element 150 apt to exert a pressure on said sub-pump tube to determine a cyclic constriction of the latter for the moving of the fluid in its interior, the method characterized in that it provides for the manufacture of a pump body comprising a base 229, a pressor element 150 and driving means (motor 225) for the pressor element 150 with respect to the base 229, as well as the manufacture of a disposable stator 270, in which the sub-pump tube 130 is inserted. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter, US 2014/0271273, in view of Bojan et al., US 8,567,235.

Carpenter discloses all of the limitations of claims 6 and 14 except for the stator supporting devices for the treatment of blood and/or sensors for physiological and/or fluid-dynamic parameters. However, Bojan teaches an infusion pump that uses sensors, movable members and a control unit to determine tubing thickness in a tube-loading section of the pump. Abstract. As such, it would have been obvious to a person having ordinary skill to have adapted the pressure sensor of Bojan to allow for the device of Carpenter to sense the dynamic parameters of a fluid in determining tube thickness.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter, US 2014/0271273, in view of Worth et al., US 3,358,609.

In regard to claim 7,
Carpenter discloses all of the limitations substantially as claimed but fails to teach the particulars of the claimed driving means other than the motor. However, Worth teaches a peristaltic fluid pump wherein the driving means comprise a motor that drives a relative output shaft 141 on which is keyed a pinion 149, in turn meshed with a toothed wheel 148, said toothed wheel (41) being keyed on a shaft 147 defining the axis (x) of said pressor element 147. It would have been obvious to a person having ordinary skill in the art to have substituted the gearing structure of Worth for the direct connected shaft of Carpenter to achieve the predictable result of providing compression to a tube of a peristaltic pump.


In regard to claim 8, 
The shaft of the pressor element 147 of Worth is rotatably idle with respect to a rotating platform 138 which, in turn, is rotatably idle with respect to the base 112. 

Allowable Subject Matter
Claims 5 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PATRICK HAMO/Primary Examiner, Art Unit 3746